DETAILED ACTION
The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 December 2021 has been entered.  In addition, this action is in response to amendments and arguments filed  28 December 2021 for application 16/678212 filed on 8 November 2019. Currently claims 1-43 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 20, 41, 42, and 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 18, 19, 20, 41, 42, and 43 recites “and/or” phraseology. This renders each claim indefinite because it is not clear if the scope of the claim is based on the disjunction or the conjunction. For analysis purposes, “and/or” will be read as “or”.

Response to Arguments
Applicant’s arguments with respect to claims 1-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the arguments allege that Kedzie and Aslam do not teach the claims as amended in which Aslam was relied upon to teach the dissemination of content according to a maximum relevance expressed as a function of a time varying metric of relevance. However, the new ground of rejection set forth herein relies on Chandrasekar to teach the corresponding this temporal dependence of the dissemination of information with Kedzie in view of  Chandrasekar teaching the independent claims as amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 6, 8, 14, 16, 17, 18, 19, 21, 22, 25, 31, 37, 39, 40, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kedzie et al. (“Predicting Salient Updates for Disaster Summarization”, Proceedings of the 53rd Annual Meeting of the Association for Computational Linguistics and the 7th International Joint Conference on Natural Language Processing, China, 26-31 July, 2015, pp. 1608-1617), hereinafter referred to as Kedzie, in view of Chandrasekar et al. (US20080027921, Published 31 January 2008), hereinafter referred to as Chandrasekar.

In regards to claim 1, Kedzie teaches A method comprising: accessing a structured content item from a first database and event data from a second database, ([p. 1609, Section 3, p. 1612, Section 4] Our update summarization system takes as input a) a short query defining the event to be tracked (e.g. ‘Hurricane Sandy’), b) an event category defining the type of event to be tracked (e.g. ‘hurricane’) c) a stream of time-stamped documents presented in temporal order, and d) an evaluation time period of interest., For the document stream, we use the news portion of the 2014 TREC KBA Stream Corpus (Frank et al., 2012). The documents from this corpus come from hourly crawls of the web covering October 2011 through February 2013. Our experiments also make use of the TREC Temporal Summarization (TS) Track data from 2013 and 2014 (Aslam et al., 2013). This data includes 25 events and event metadata (e.g., a user search query for the event, the event type, and event evaluation time frame)., wherein a method for performing event summarization includes two datasets/databases: structured content items in the form of document news streams (structured because they consist of sentences and are associated with a written narrative/story of events) and event data is in the form of a query and event metadata which provide a description of an event of interest and wherein the structured content item may be considered any sentence or collection/batch of sentences within a document or across a set of documents.) the event data including sets of event attributes in a multi-dimensional namespace and associated with a respective point in time; [pp. 1609-1610, Section 3, p. 1612, Section 4, p. 1610, Section 3.2.1, Section 4, p. 1613] Our update summarization system takes as input a) a short query defining the event to be tracked (e.g. ‘Hurricane Sandy’), …d) an evaluation time period of interest…., This data includes 25 events and event metadata (e.g., a user search query for the event, the event type, and event evaluation time frame)…. Events are often composed of a variety of sub-events…. Each event has anywhere from 50 to several hundred nuggets in total in our gold dataset., Query Features Query: features measure the relationship between the sentence and the event query and type. These include the number of query words present in the sentence in addition to the number of event type synonyms, hypernyms, and hyponyms using WordNet (Miller, 1995). For example, for event type earthquake, we match sentence terms “quake”, “temblor”, “seism”, and “aftershock”., The assessment task involves reviewing the Wikipedia revisions in the evaluation time frame and marking the text additions capturing a new, unique nugget., wherein event attributes are semantic descriptions of the query/event such as event definition and event type (as well as associated synonyms, hypernyms, and hyponyms) which in themselves span a multi-dimensional semantic space (type, definition, synonyms, etc) /namespace of the query/event data but in addition include the at least 50 sub-events associated with that event, wherein these attributes are associated, through the query metadata with a point in time (evaluation time period which includes a start point and an end point), and wherein there is a plurality of sets of event attributes across the set of different attribute types (synonyms, hypernyms, hyponyms) as well as within the set of nuggets evaluated within any time frame (the set associated with an event applied to obtain summarization up to a given time frame and the set associated with any new attributes/nuggets in a current time frame).) determining a relevancy profile characterizing a metric of relevancy of the structured content item … over a respective time interval,  the respective time interval based on a future determinable time associated with a calendar entry ([pp. 1609-1610, Section 3, p. 1610, Section 3.1, pp. 1612-1613, Section 4] Our update summarization system takes as input a) a short query defining the event to be tracked (e.g. ‘Hurricane Sandy’), b) an event category defining the type of event to be tracked (e.g. ‘hurricane’), c) a stream of time-stamped documents presented in temporal order, and d) an evaluation time period of interest. While processing documents throughout the time period of interest, the system outputs sentences from these documents likely to be useful to the query issuer….Throughout our treatment of our algorithm, the salience of an update captures the degree to which it reflects an event’s unobserved nuggets. Assuming that we have a text representation for each of our nuggets, the salience of an update u with respect to a set of nuggets N is defined as, salience(u) = maxn∈N sim(u, n) (1) where sim(·) is the semantic similarity such as the cosine similarity of latent vectors associated with the update and nugget text., At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: 1. predict the salience of sentences in bt (Section 3.2), This data includes 25 events and event metadata (e.g., a user search query for the event, the event type, and event evaluation time frame). …The assessment task involves reviewing the Wikipedia revisions in the evaluation time frame and marking the text additions capturing a new, unique nugget., wherein the salience of Wikipedia content (given sentence within a document) relative to the event/query attributes (nuggets associated with event definition and category) is computed over a respective time frame (each hour or within the overall evaluation time frame) such that this salience is a relevancy profile across the set of relevant documents (or equivalently across the set batch sentences b_t for a current time) since it characterizes the relevance of the revised or new documents according to a set of semantic similarity metrics sim(u,n) for the update u sentence in that document, and wherein this respective time interval is based on a future time associated with a calendar entry because the sub-events/nuggets that are encompassed in that respective time interval are time-stamped (i.e., are associated with/are entries at a specific calendar-designated time with the timestamped document and its attributes also a calendar entry) and because the evaluation period/time frame for the (overall) event is specified/ known a-priori such that the time intervals that process (incorporate into event summarization) these (future) time-stamped sub-events are based on the event evaluation period of interest so that the onset of a first interval as well as of any subsequent interval is determined according to that event and the set of sub-events that transpire during that event.)  wherein the metric of relevancy including a distance in the multi-dimensional namespace between locations of attributes associated with the structured content in the multi-dimensional namespace and locations of the sets of event attributes in the multi-dimensional namespace, the metric of relevancy varying over time, and the attributes associated with the structured content including metadata associated with the structured content; ([p. 1610, Section 3.1, p. 1612, Section 3.4, p. 1612, Section 4] the salience of an update u with respect to a set of nuggets N is defined as, salience(u) = maxn∈N sim(u, n) (1) where sim(·) is the semantic similarity such as the cosine similarity of latent vectors associated with the update and nugget text., To ensure that only the most salient updates are selected we apply a minimum salience threshold; after exemplar sentences have been identified, any exemplars whose salience is less than λsal are removed from consideration. … the exemplar is ignored if its maximum semantic similarity to any previous updates in the summary is greater than λsim.,  This data includes 25 events and event metadata (e.g., a user search query for the event, the event type, and event evaluation time frame). All events occurred during the time span of the TREC KBA Stream Corpus. For each event we create a stream of relevant documents by selecting only documents that contain the complete set of query words., wherein the salience/relevance is computed using the cosine similarity metric which characterizes the similarity (closeness/nearness/distance) between the latent vectors representing the semantics (namespace) of the document (structured content attributes) and the semantics of the event attributes (sets of attributes as noted above corresponding to different types of attributes as well as new nuggets vs. previously established nuggets), wherein both the salience (based on similarity/distance) and similarity in itself are distinct metrics used in the selection of the exemplars for inclusion in the summarization which characterize a distance between two locations in that namespace characterized by the respective latent vectors and vary over time according to the presence or absence of nuggets in the available data and according to novelty relative to previous updates, and wherein the structured content which encompasses the documents associated with an event include metadata in the form of the complete set of query words such that these metadata attributes (the query words) are mapped to the latent semantic namespace because the structured content of those documents contain those metadata/query words.) generating, using the relevancy profile, second digital content including a subset of the structured content item, the second digital content generated based at least on a time for when the second digital content is characterized as relevant by the relevancy profile with respect to the future determinable time associated with the calendar entry; ([p. 1610, Section 3.1, p. 1612, Section 3.3, p. 1612, Section 3.4] At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: 2. select a set of exemplar sentences in bt by combining clustering with salience prediction 3. add the most novel and salient exemplars to U. The resultant list of updates U is our summary of the event., Affinity propagation (AP) is a clustering algorithm that identifies a subset of data points as exemplars and forms clusters by assigning the remaining points to one of the exemplars (Frey and Dueck, 2007). AP attempts to maximize the net similarity objective S = Xn i:i6=ei sim(i, ei) + Xn i:i=ei salience(ei) where ei is the exemplar of the i-th data point, and functions sim and salience express the pairwise similarity of data points and our predicted apriori preference of a data point to be an exemplar respectively., To ensure that only the most salient updates are selected we apply a minimum salience threshold; after exemplar sentences have been identified, any exemplars whose salience is less than λsal are removed from consideration., wherein the set of exemplary sentences of document content (subset of structured content item) is selected according to  updated (second digital content) on the basis of the salience of each sentence relative to the query/event (relevancy profile) such that this sub-set is formed both from the affinity propagation algorithm (exemplary selection) and from the salience evaluation (sufficiently salient exemplars), wherein this summarization/second digital content is generated according to the calculated profile salience/relevance over a time interval (which is a time) which is indicative of the relevance of that (newly added) summarization content over that time, and wherein, as previously noted, this is a future time relative to the occurrence of the emergent sub-events/nuggets are incorporated in the summarization after processing a given interval associated with the batch of sentences.) … and providing at least a portion of the second digital content for rendering on a device … within the respective time interval, ….  ([p. 1608, Section 1, Figure 5] Automatic summarization could deliver relevant and salient information at regular intervals, even when human volunteers are unable to., wherein the automatic summarization of salient information is presented/rendered to people who may have an interest in it and wherein Figure 5 is being interpreted as an example of the rendering on a device and wherein this digital content is rendered within a time interval (e.g. a particular 1 hour interval or any set of successive 1 hour intervals) that is in the future relative to the occurrence of the event or sub-event.)
However, Kedzie does not explicitly teach … as a function of time … determining when to provide the second digital content including determining a point in time within the respective time interval to provide the second digital content in which the metric of relevancy indicates greater relevancy than other points in time within the future respective time interval with respect to the future determinable time associated with the calendar entry …  at the determined point in time…. wherein the determined point in time within the respective time interval is prior to the future determinable time associated with the calendar entry.  Although Kedzie characterizes a relevance that is calculated over successive time intervals, he does not explicitly express that relevance as being a function of time over that time interval and does not explicitly disclose the determination of a point in time in that (future) interval at which the relevance metric function is maximum with the dissemination of the content occurring prior to that point in time.	 
However, Chandrasekar, in the analogous environment of automatic information retrieval and dissemination, teaches determining a relevancy profile characterizing a metric of relevancy of the structured content item as a function of time and over a future respective time interval, the respective time interval based on a future determinable time associated with a calendar event wherein the metric of relevancy including a distance in the namespace between locations of attributes associated with the structured content in the multi-dimensional namespace and locations of the sets of event attributes in the multi-dimensional namespace, the metric of relevancy varying over time, and the attributes associated with the structured content including metadata associated with the structured content; ([0003, 0029, 0050, Figure 8, Figure 9, Figure 10, Figure 11]  The keywords of any particular web page can be identified using various well-known information retrieval techniques, such as identifying the words of a headline, the words Supplied in the metadata of the web page, the words that are highlighted, and so on., In some embodiments, the information dissemination system ranks the search results based on a total weight assigned to each search result. The total weight of a search result may be derived from a combination of a static weight of the search result, an adaptive weight of the search result, and a temporal weight of the search result. The static weight may be derived from various weighting factors such as the importance of the topic/event to the user, the importance of the information source, the ranking provided by the information Source, and the relevance of the terms to the user's interests. For example, a static weight for a search result may be a combination of the importance of the topic that corresponds to the search result, the importance of the information source that produced the search result, the rank provided by the information source that produced the search result, and the relevance of the terms in the search result to the users interests. The relevance of the terms may be determined using the language model included in the user's profile. For example, a cosine similarity measure can be employed to measure the similarity of the terms in the search result to the terms in the language model., FIG. 8 is a flow diagram that illustrates the processing of the ranker component, according to some embodiments. The ranker component is passed the search results (the information items resulting from a search of an information Source) and ranks the search results based on a total weight assigned to each search result., wherein the relevance of prospective disseminated information/structured content item temporally varies according to a weight over an interval (function of time) associated with a future (determinable) time associated with a calendar event (e.g., news event, appointment, flight) such that the overall relevance includes both the temporal weighting as well other weights (Figure 8) that measure (similarly to Kedzie) the cosine similarity (a dist ance metric) of terms in a language model that characterizes the attributes of the event in a namespace (key words used to form a query) and the terms in the search results (digital content), and wherein it is noted that Chandrasekar also indicates that the process for searching for relevant digital content may also generally include words associated with metadata in that digital content.)  … determining when to provide the second digital content including determining a point in time within the future respective time interval to provide the second digital content in which the metric of relevancy indicates greater relevancy than other points in time within the future respective time interval  and providing at least a portion of the second digital content for rendering on a device at the determined point in time within the respective time interval, wherein the determined point in time within the respective time interval is prior to the future determinable time associated with the calendar entry ([0031, 0050, 0051, Figure 8, Figure 9, Figure 10, Figure 11]  At some point in time prior to the meeting, the importance of the meeting event will be high (i.e., of interest to the user), and any information items (e.g., news) related to the meeting event will also be high. As the time approaches the flight event, the flight event also increases in importance, and information items related to the flight event, Such as flight delay information, also increases in importance. Once the user takes the flight and lands in New York, the flight event will have vastly diminished in importance to the user, and related information items may no longer be of interest to the user., FIG. 8 is a flow diagram that illustrates the processing of the ranker component, according to some embodiments. The ranker component is passed the search results (the information items resulting from a search of an information Source) and ranks the search results based on a total weight assigned to each search result., The relative importance of the item of information varies differently depending on the current time. In the graph depicted in FIG. 9, T1 is the scheduled start time of the event related to the item of information, and T2 is the scheduled end time of the related event. In the time period before T1, the importance of the item of information to the user rises, for example, exponentially as depicted in FIG. 9, but with a shallow upward curve as the current time approaches closer to T1. During the event, the importance of the item of information to the user remains relatively flat. During the time after the end of the event, the importance of the item of information to the user quickly drops, for example, exponentially as depicted in FIG. 9, so that the importance diminishes to a value of Zero in a very short amount of time. In some embodiments, as depicted in FIG. 10, the importance of the item of information to the user during the event can rise to a peak at a point in time during the event, for example at time (T1--T2)/2, and decrease thereafter to the scheduled end of the event., wherein the set of search results/digital content identified for potential dissemination are re-ranked according to a temporal weighting of relevance (Figures 9-11) over an interval associated with a calendar-based event (e.g. news information, appointment, flight) in which the temporal weighting determines a point of greatest relevance such that the subset of the search results/digital content selected for dissemination is proactive relative to (prior to) a future time event such as the end of an event or to the start of an event (e.g., a plane taking off or start of a meeting). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar to compute the profile relevance associated with structured data as a function of time over a calendar event-based future time interval, to determine when to provide the second digital content including determining a point in time within the future respective time interval to provide the second digital content in which the metric of relevancy indicates greater relevancy than other points in time within the future respective time interval, and to provide at least a portion of the second digital content for rendering on a device at the point in time within the respective time interval, wherein the determined point in time within the respective time interval is prior to the future determinable time associated with the calendar entry. The modification would have been obvious because one of ordinary skill would have been motivated to improve pertinent automatic contextual information retrieval to users overload according to their interests such as relative to future events, and reduce information overload, through temporally relevant information dissemination that is responsive to the user’s needs (Chandrasekar, [0004, 0022]).

In regards to claim 2, the rejection of claim 1 is incorporated, and Kedzie further teaches  
wherein accessing the structured content item from the first database includes accessing a plurality of structured content items, wherein the relevancy profile characterizes each of the plurality of structured content items over a respective time interval, ([p. 1610, Section 3.2.1, p. 1612, Section 3.3] At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: 1. predict the salience of sentences in bt (Section 3.2) … 2. select a set of exemplar sentences in bt by combining clustering with salience predictions.,  For each event type we create a corpus of related documents using pages and subcategories listed under a related Wikipedia category., wherein there is a plurality of structured content items each associated with a different time frame is accessed from the stream of news documents but also including a corresponding set of Wikipedia documents.) the metric of relevancy including distances in the multi- dimensional namespace between the attributes associated with the structured content and the sets of event attributes, ([p. 1610, Section 3.1] the salience of an update u with respect to a set of nuggets N is defined as, salience(u) = maxn∈N sim(u, n) (1) where sim(·) is the semantic similarity such as the cosine similarity of latent vectors associated with the update and nugget text., wherein the salience/relevance is computed using the cosine similarity metric which characterizes the similarity (closeness/nearness/distance) between the latent vectors representing the semantics of the document (structured) content and the semantics of the event attributes (sets of attributes as noted above corresponding to different types of attributes as well as new nuggets vs. previously established nuggets).) and wherein the second digital content includes a subset of the plurality of structured content items. ([p. 1610, Section 3.1,p. 1612, Section 3.4] At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: 2. select a set of exemplar sentences in bt by combining clustering with salience prediction 3. add the most novel and salient exemplars to U. The resultant list of updates U is our summary of the event., To ensure that only the most salient updates are selected we apply a minimum salience threshold; after exemplar sentences have been identified, any exemplars whose salience is less than λsal are removed from consideration., wherein the set of exemplary sentences used to comprise the updated summarization (second digital content) based on the salience of each document content/exemplar sentence relative to the query/event (relevancy profile) is a subset across both previous and current sets of batch sentences (subset of the plurality of structured content items).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar for the same reasons as pointed out for claim 1.

In regards to claim 3, the rejection of claim 2 is incorporated, and Kedzie further teaches   wherein the determining of the relevancy profile is performed further using at least one predictive model, wherein the at least one predictive model maps the structured content associated attributes to the sets of event attributes; ([p. 1610, Section 3, p. 1610, Section 3.2.1, pp. 1611-1612, Section 3.2.2] Assuming that we have a text representation for each of our nuggets, the salience of an update u with respect to a set of nuggets N is defined as, salience(u) = maxn∈N sim(u, n) (1) where sim(·) is the semantic similarity such as the cosine similarity of latent vectors associated with the update and nugget text.,  We want our model to be predictive of sentence salience across different event instances … we extract features such as language model scores, geographic relevance, and temporal relevance from each sentence., We opt to use a Gaussian process (GP) regression model (Rasmussen and Williams, 2006) with a Radial Basis Function (RBF) kernel for the salience prediction task.  Our features fall naturally into five groups and we use a separate RBF kernel for each, using the sum of each feature group RBF kernel as the final input to the GP model., wherein the salience computation is a model-based predictive calculation in which the document content/sentences (structured content) is mapped into an attribute space in the form of an association/mapping to a vector in a latent semantic space, wherein this model mapping of structured content to attributes includes the extraction of features with geographic and temporal relevance to the event as well as direct semantic associations (query features) and wherein this predictive model includes the determination of the exemplars in the affinity propagation clustering algorithm (a determination/prediction of exemplar sentences most central/representative to a particular aspect of the structured content), and wherein the Gaussian process (GP) regression model is being used to perform this mapping). and wherein the at least one predictive model maps the sets of event attributes to the structured content associated attributes.  ([p. 1610, Section 3, p. 1610, Section 3.2.1, pp. 1611-1612, Section 3.2.2] Assuming that we have a text representation for each of our nuggets, the salience of an update u with respect to a set of nuggets N is defined as, salience(u) = maxn∈N sim(u, n) (1) where sim(·) is the semantic similarity such as the cosine similarity of latent vectors associated with the update and nugget text.,  We want our model to be predictive of sentence salience across different event instances … we extract features such as language model scores, geographic relevance, and temporal relevance from each sentence., We opt to use a Gaussian process (GP) regression model (Rasmussen and Williams, 2006) with a Radial Basis Function (RBF) kernel for the salience prediction task.  Our features fall naturally into five groups and we use a separate RBF kernel for each, using the sum of each feature group RBF kernel as the final input to the GP model., wherein the event attributes (nuggets) are mapped to the structured content associated attributes because each of the two sets of attributes are mapped into a common latent space.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar for the same reasons as pointed out for claim 1.

In regards to claim 6, the rejection of claim 3 is incorporated, and Kedzie further teaches   wherein the at least one predictive model includes at least one of: Naive Bayes model, k-nearest neighbor model, majority classifier model, support vector machine model, random forest model, boosted tree model, classification and regression tree model, neural network, and logistic regression model.  ([p. 1612, Section 3.3] Affinity propagation (AP) is a clustering algorithm that identifies a subset of data points as exemplars and forms clusters by assigning the remaining points to one of the exemplars …. AP differs from other k-centers algorithms in that it simultaneously considers all data points as exemplars, making it less prone to finding local optima as a result of poor initialization. Furthermore, the second term in S incorporates the individual importance of data points as candidate exemplars; most other clustering algorithms only make use of the first term, i.e. the pairwise similarities between data points. AP has several useful properties and interpretations. … With AP, k is determined by the similarities and preferences of the data. Generally lower preferences will result in fewer clusters.,
wherein the predictive model which includes the computation of the salience over the structured content sentences also includes an affinity propagation clustering component which is a k-centers algorithm (k-nearest neighbor) such that the association of any sentence with a cluster is based in part on the similarity/distance between that sentence and a candidate center sentence exemplar) .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar for the same reasons as pointed out for claim 1.

In regards to claim 8, the rejection of claim 2 is incorporated, and Kedzie further teaches  determining, using the relevancy profile and for at least one of the plurality of structured content items, that the relevancy metric of the at least one of the plurality of structured content items exceeds a predefined threshold; ([p. 1612, Section 3.4] To ensure that only the most salient updates are selected we apply a minimum salience threshold; after exemplar sentences have been identified, any exemplars whose salience is less than λsal are removed from consideration. Next, to prevent adding updates that are redundant with previous output updates, we filter out exemplars that are too similar to previous updates. The exemplars are examined sequentially in order of decreasing salience and a similarity threshold is applied, where the exemplar is ignored if its maximum semantic similarity to any previous updates in the summary is greater than λsim. Exemplars that pass these thresholds are selected as updates and added to the summary.,  wherein, based on the salience scores across the batch of candidate sentence exemplars (relevancy profile = salience scores over the batch of sentences/structured content), candidate sentences are only considered if they exceed the relevancy threshold of lambda_sal and wherein the semantic similarity metric may also be considered a threshold relevancy metric applied on the basis of the salience score profile) and wherein the second digital content includes content associated with the at least one of the plurality of structured content items for which the relevancy metric exceeds the predefined threshold.  ([p. 1612, Section 3.4] Exemplars that pass these thresholds are selected as updates and added to the summary., wherein the exemplar sentences which pass the salience threshold (and semantic similarity threshold) are incorporated into the summary (second digital content).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar for the same reasons as pointed out for claim 1.

In regards to claim 14, the rejection of claim 2 is incorporated, and Kedzie further teaches wherein at least one of the structured content items is indicative of one or more of: an image, an xray image, a catscan image, an magnetric resonance image (MI) dataset, an audio file, an electrocardiogram signal, a heat rate signal, and a structured text. ([p. 1610, Section 3.2.1, p. 1612, Section 4] The data stream comprises text extracted from raw html documents; these features help to downweight sentences that are not content (e.g. web page titles, links to other content) or more heavily weight important sentences (e.g., that appear in prominent positions such as paragraph initial or article initial)., For the document stream, we use the news portion of the 2014 TREC KBA Stream Corpus (Frank et al., 2012). The documents from this corpus come from hourly crawls of the web covering October 2011 through February 2013… In order to accomplish this, for each event, assessors were provided with the revision history of the Wikipedia page associated with the event., wherein the structured content item corresponds to news related web crawls over particular time spans which comprise structured text because they consist of full sentences (distinct from, for example, titles, links, etc.) and wherein it is noted that only one of the list of items is required in the claim)) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar for the same reasons as pointed out for claim 1.

In regards to claim 16, the rejection of claim 2 is incorporated, and Kedzie further teaches  wherein generating the second digital content is performed prior to the determinable time of at least one event, the second database is configured to receive and store additional event data; and the method further comprising: ([p. 1610, Section 3, p. 1610, Section 3.1] An ideal system would update the user about each of these sub-events as they occur. We refer to these sub-events as the nuggets associated with an event., At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: …The resultant list of updates U is our summary of the event., wherein document summary updates (second digital content data) are generated hourly such that the update after a given hour may occur before the time that an event/sub-event/nugget emerges and wherein this event data is stored in the news stream dataset as previously indicated.) accessing the additional event data from the second database; determining an updated relevancy profile characterizing the metric of relevancy of at least one of the plurality of structured content items over at least a portion of the respective time interval; ([p. 1610, Section 3, p. 1610, Section 3.1, p. 1613, Section 4] Throughout our treatment of our algorithm, the salience of an update captures the degree to which it reflects an event’s unobserved nuggets. Assuming that we have a text representation for each of our nuggets, the salience of an update u with respect to a set of nuggets N is defined as, salience(u) = maxn∈N sim(u, n) (1) where sim(·) is the semantic similarity such as the cosine similarity of latent vectors associated with the update and nugget text., At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: 1. predict the salience of sentences in bt (Section 3.2), The assessment task involves reviewing the Wikipedia revisions in the evaluation time frame and marking the text additions capturing a new, unique nugget., wherein the salience of news stream document content (given sentence within a document) relative to the event/query attributes (nuggets associated with event definition and category) is computed over a time frame (each hour or within an set of successive hour segments or within the overall evaluation time frame) such that this salience is a relevancy profile across the set of relevant documents (or equivalently across the set batch sentences b_t for a current time) over a time period that intersects with the event evaluation time period (time period over which events/sub-events have occurred), and wherein, as previously noted, each interval of evaluation of the candidate update/structured content occurs after (in the future relative to) the occurrence of the corresponding event/sub-events.) accessing the additional event data from the second database; determining an updated generating, using the at least one of the plurality of structured content items and the determined updated relevancy profile, updated second digital content including a second subset of the plurality of structured content items; ([p. 1610, Section 3.1, p. 1612, Section 3.3, p. 1612, Section 3.4] At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: 2. select a set of exemplar sentences in bt by combining clustering with salience prediction 3. add the most novel and salient exemplars to U. The resultant list of updates U is our summary of the event., Affinity propagation (AP) is a clustering algorithm that identifies a subset of data points as exemplars and forms clusters by assigning the remaining points to one of the exemplars (Frey and Dueck, 2007). AP attempts to maximize the net similarity objective S = Xn i:i6=ei sim(i, ei) + Xn i:i=ei salience(ei) where ei is the exemplar of the i-th data point, and functions sim and salience express the pairwise similarity of data points and our predicted apriori preference of a data point to be an exemplar respectively., To ensure that only the most salient updates are selected we apply a minimum salience threshold; after exemplar sentences have been identified, any exemplars whose salience is less than λsal are removed from consideration., wherein the set of exemplary sentences of document content (subset of structured content item) is selected according to  updated (second digital content) on the basis of the salience of each sentence relative to the query/event (relevancy profile) such that this sub-set is formed both from the affinity propagation algorithm (exemplary selection) and from the salience evaluation (sufficiently salient exemplars) such that the salience metric evaluates the match between the accessed event data (meta data/nuggets) and the accessed structured content items (sentence batches/documents).) and providing the updated second digital content for rendering on a device.  ([p. 1608, Section 1, Figure 5] Automatic summarization could deliver relevant and salient information at regular intervals, even when human volunteers are unable to., wherein the automatic summarization of salient information is presented/rendered to people who may have an interest in it and wherein Figure 5 is being interpreted as an example of the rendering on a device.)
However, Kedzie does not explicitly teach the second database is configured to receive and store additional event data. Kedzie does not disclose a database that is configured to receive additional event data.
However, Chandrasekar, in the analogous environment of automatic information retrieval and dissemination, teaches the second database is configured to receive and store additional event data ([0023]  In some embodiments, the information dissemination system identifies key terms from the terms that are relevant to a user and generates the queries from the key terms. The information dissemination system can identify the key terms from the terms extracted from the user's messages and events contained in selected folders. By way of example, the information dissemination system may scan the user's recent email folders (e.g., inbox folder and sent items folder) and extract the terms from these email folders. The information dissemination system can then identify the emails in the other folders that are related to the extracted terms, and extract the terms from these related emails…. The information dissemination system then identifies events, such as the user's appointments by scanning the entries in a calendaring application, and, for each event, identifies the clusters associated with the event. The information dissemination system then creates one or more topics for each event., wherein information dissemination system continually extracts over time additional event-related information from a user’s set of documents contained in email folders and other folders with that event information analyzed and organized according key words and topics (stored and used for temporal information retrieval.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar for the second database is configured to receive and store additional event data. The modification would have been obvious because one of ordinary skill would have been motivated to improve pertinent automatic contextual information retrieval to users overload according to their interests such as relative to future events, and reduce information overload, through temporally relevant information dissemination that is responsive to the user’s needs that correspond to new, topical, and identifiable events (Chandrasekar, [0004, 0022]).

In regards to claim 17, the rejection of claim 1 is incorporated, and Kedzie further teaches  wherein the attributes associate with the structured content characterize: a creation time of the structured content, an open response description of the structured content, a predefined type of content, an author of the structured content, a format of the structured content, a temporal relevancy of the structured content, a permission level of the structured content, a modality of the structured content, or a topic of the structured content. ([pp. 16110-1611, Section 3.2], These include sentence length, the number of capitalized words normalized by sentence length, document position, and number of named entities… these features help to downweight sentences that are not content (e.g. web page titles, links to other content) or more heavily weight important sentences (e.g., that appear in prominent positions such as paragraph initial or article initial)…. Language models allow us to measure the likelihood of producing a sentence from a particular source. We consider two types of language model features… Using the locations in each document, we compute the median distance to the nearest event location…. We compute the IDF for each hour in our data stream. … to measure how the TF*IDF scores for the sentence have changed over the last 24 hours, i.e. … Large changes in IDF value indicate the sentence contains bursty terms. We also use the time (in hours) since the event started as a feature.,  wherein the attributes associated with the structured content/document stream include predefined type of content (capitalized words, sentence length), a format of the structured content (capitalized words, sentence length, , sentences in general), a modality of the structured content (geographic position – geographic/position mode), a creation time of the structured content (time since the start of event and reportage time relative to that time),  temporal relevancy of the structured content (IDF measures), and a topic of the structured content (language model features – related to event topic) and wherein only one item in the list is required.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar for the same reasons as pointed out for claim 1.

In regards to claim 18, the rejection of claim 1 is incorporated, and Kedzie further teaches wherein the first database includes a single database; a distribute database; and/or information stored in or on a distributed ledger.  ([p. 1612, Section 4], For the document stream, we use the news portion of the 2014 TREC KBA Stream Corpus (Frank et al., 2012). The documents from this corpus come from hourly crawls of the web covering October 2011 through February 2013., wherein the first database (structured content item) is the 2014 TREC KBA Stream Corpus and wherein the claim language on requires one of the items recited in the list.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar for the same reasons as pointed out for claim 1.

In regards to claim 19, the rejection of claim 1 is incorporated, and Kedzie further teaches wherein the relevancy profile characterizes relevancy with respect to an absolute time, a relative time, a periodic time, a deterministic time, and/or a scheduled time.  ([p. 1609, Section 3, p. 1610, Section 3.1], Our update summarization system takes as input a) a short query defining the event to be tracked (e.g. ‘Hurricane Sandy’), b) an event category defining the type of event to be tracked (e.g. ‘hurricane’), c) a stream of time-stamped documents presented in temporal order, and d) an evaluation time period of interest. While processing documents throughout the time period of interest, the system outputs sentences from these documents likely to be useful to the query issuer., We begin with an empty update summary U. At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: … , wherein the salience across documents is determined according to an absolute time because the inputs specify a period of time which can be associated with timestamps of documents, according to a relative time, a periodic time, a deterministic time, and a scheduled time because the salience is evaluated deterministically (and scheduled) across a fixed time frame increment (1 hour periodic relative to previous frame).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar for the same reasons as pointed out for claim 1.

In regards to claim 21, Kedzie teaches A system comprising: a content database storing a plurality of structured content items, the structured content including associated attributes in a multi-dimensional namespace; ([p. 1610, Section 3.2.1, p. 1612, Section 4] Instead, we extract features such as language model scores, geographic relevance, and temporal relevance from each sentence…, For the document stream, we use the news portion of the 2014 TREC KBA Stream Corpus (Frank et al., 2012). The documents from this corpus come from hourly crawls of the web covering October 2011 through February 2013.,  wherein the 2014 TREC KBA news stream corpus is the database for the structured content items (sentences/documents) having attributes in a multidimensional space as indicated by features semantic language model features as well as by the mapping of these features to a multidimensional latent space and wherein these content items are structured because they consist of sentences and are associated with a written narrative/story of events.) an event database storing event data characterizing an occurrence happening at a determinable time, the event data including sets of event attributes in the multi- dimensional namespace and each set of event attributes associated with a point in time relative to the determinable time; ([p. 1609, Section 3, p. 1610, Section 3.2.1, p. 1612, Section 4] Our update summarization system takes as input a) a short query defining the event to be tracked (e.g. ‘Hurricane Sandy’), b) an event category defining the type of event to be tracked (e.g. ‘hurricane’) c) a stream of time-stamped documents presented in temporal order, and d) an evaluation time period of interest., Query Features Query: features measure the relationship between the sentence and the event query and type. These include the number of query words present in the sentence in addition to the number of event type synonyms, hypernyms, and hyponyms using WordNet (Miller, 1995). For example, for event type earthquake, we match sentence terms “quake”, “temblor”, “seism”, and “aftershock”., Our experiments also make use of the TREC Temporal Summarization (TS) Track data from 2013 and 2014 (Aslam et al., 2013). This data includes 25 events and event metadata (e.g., a user search query for the event, the event type, and event evaluation time frame)… Events are often composed of a variety of sub-events…. Each event has anywhere from 50 to several hundred nuggets in total in our gold dataset… The assessment task involves reviewing the Wikipedia revisions in the evaluation time frame and marking the text additions capturing a new, unique nugget.., wherein the event database includes the TREC Temporal Summarization (TS) Track dataset containing event data in the form of a query and event metadata which provide a description of an event of interest and the sub-event data derived from Wikipedia revisions such that event attributes are semantic descriptions of the query/event such as event definition and event type (as well as associated synonyms, hypernyms, and hyponyms) which in themselves span a multi-dimensional semantic space (type, definition, synonyms, etc) /namespace of the query/event data but in addition include the at least 50 sub-events associated with that event, wherein these attributes are associated, through the query metadata with a point in time (evaluation time period which includes a start point and an end point., and wherein there is a plurality of sets of event attributes across the set of different attribute types (synonyms, hypernyms, hyponyms) as well as within the set of nuggets evaluated within any time frame (the set associated with an event applied to obtain summarization up to a given time frame and the set associated with any new attributes/nuggets in a current time frame)  and a predictive engine including at least one data processor and memory storing instructions, which when executed by the at least one data processor, cause the at least one data processor to perform operations comprising:  accessing the plurality of structured content items from the content database and the event data from the event database; ([p. 1610, Section 3, p. 1610, Section 3. 1] Throughout our treatment of our algorithm, the salience of an update captures the degree to which it reflects an event’s unobserved nuggets., Our system architecture follows a simple pipeline design where each stage provides an additional level of processing or filtering of the input sentences. We begin with an empty update summary U. At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions:, wherein structured content items and event data are accessed hourly and provided to an algorithm in a system architecture (processor/instructions) designed to predict salience given the sentences available during that time and the corresponding event data (particularly nuggets) corresponding to that time.) determining a relevancy profile characterizing a metric of relevancy of each of the plurality of structured content items … and over a respective time interval,  the respective time interval based on a future determinable time associated with a calendar entry, ([pp. 1609-1610, Section 3, p. 1610, Section 3.1, pp. 1612-1613, Section 4] Our update summarization system takes as input a) a short query defining the event to be tracked (e.g. ‘Hurricane Sandy’), b) an event category defining the type of event to be tracked (e.g. ‘hurricane’), c) a stream of time-stamped documents presented in temporal order, and d) an evaluation time period of interest. While processing documents throughout the time period of interest, the system outputs sentences from these documents likely to be useful to the query issuer….Throughout our treatment of our algorithm, the salience of an update captures the degree to which it reflects an event’s unobserved nuggets. Assuming that we have a text representation for each of our nuggets, the salience of an update u with respect to a set of nuggets N is defined as, salience(u) = maxn∈N sim(u, n) (1) where sim(·) is the semantic similarity such as the cosine similarity of latent vectors associated with the update and nugget text., At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: 1. predict the salience of sentences in bt (Section 3.2), This data includes 25 events and event metadata (e.g., a user search query for the event, the event type, and event evaluation time frame). …The assessment task involves reviewing the Wikipedia revisions in the evaluation time frame and marking the text additions capturing a new, unique nugget., wherein the salience of Wikipedia content (given sentence within a document) relative to the event/query attributes (nuggets associated with event definition and category) is computed over a respective time frame (each hour or within the overall evaluation time frame) such that this salience is a relevancy profile across the set of relevant documents (or equivalently across the set batch sentences b_t for a current time) since it characterizes the relevance of the revised or new documents according to a set of semantic similarity metrics sim(u,n) for the update u sentence in that document, and wherein this respective time interval is based on a future time associated with a calendar entry because the sub-events/nuggets that are encompassed in that respective time interval are time-stamped (i.e., are associated with/are entries at a specific calendar-designated time with the timestamped document and its attributes also a calendar entry) and because the evaluation period/time frame for the (overall) event is specified/ known a-priori such that the time intervals that process (incorporate into event summarization) these (future) time-stamped sub-events are based on the event evaluation period of interest so that the onset of a first interval as well as of any subsequent interval is determined according to that event and the set of sub-events that transpire during that event.) the metric of relevancy including distances in the multi-dimensional namespace between locations of the attributes associated with the structured content in the multi-dimensional namespace and locations of the sets of event attributes in the multi-dimensional namespace, the metric of relevancy varying over the respective time interval, and the attributes associated with the structured content including metadata associated with the structured content, the determining performed using the plurality of structured content items and the event data; ([p. 1610, Section 3.1, p. 1612, Section 3.4, p. 1612, Section 4] the salience of an update u with respect to a set of nuggets N is defined as, salience(u) = maxn∈N sim(u, n) (1) where sim(·) is the semantic similarity such as the cosine similarity of latent vectors associated with the update and nugget text., To ensure that only the most salient updates are selected we apply a minimum salience threshold; after exemplar sentences have been identified, any exemplars whose salience is less than λsal are removed from consideration. … the exemplar is ignored if its maximum semantic similarity to any previous updates in the summary is greater than λsim.,  This data includes 25 events and event metadata (e.g., a user search query for the event, the event type, and event evaluation time frame). All events occurred during the time span of the TREC KBA Stream Corpus. For each event we create a stream of relevant documents by selecting only documents that contain the complete set of query words., wherein the salience/relevance is computed using the cosine similarity metric which characterizes the similarity (closeness/nearness/distance) between the latent vectors representing the semantics (namespace) of the document (structured content attributes) and the semantics of the event attributes (sets of attributes as noted above corresponding to different types of attributes as well as new nuggets vs. previously established nuggets), wherein both the salience (based on similarity/distance) and similarity in itself are distinct metrics used in the selection of the exemplars for inclusion in the summarization which characterize a distance between two locations in that namespace characterized by the respective latent vectors and vary over time according to the presence or absence of nuggets in the available data and according to novelty relative to previous updates (i.e., they vary over the respective time interval when that interval encompasses multiple 1 hour batches of information), and wherein the structured content which encompasses the documents associated with an event include metadata in the form of the complete set of query words such that these metadata attributes (the query words) are mapped to the latent semantic namespace because the structured content of those documents contain those metadata/query words.) generating, using the plurality of structured content items and the determined relevancy profile characterizing the metric of relevancy of the plurality of structured content items over the time interval, second digital content including a subset of the plurality of structured content items, the second digital content generated based at least on a time for when the second digital content is characterized as relevant by the relevancy profile with respect to the future determinable time associated with the calendar entry; ([p. 1610, Section 3.1, p. 1612, Section 3.3, p. 1612, Section 3.4] At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions: 2. select a set of exemplar sentences in bt by combining clustering with salience prediction 3. add the most novel and salient exemplars to U. The resultant list of updates U is our summary of the event., Affinity propagation (AP) is a clustering algorithm that identifies a subset of data points as exemplars and forms clusters by assigning the remaining points to one of the exemplars (Frey and Dueck, 2007). AP attempts to maximize the net similarity objective S = Xn i:i6=ei sim(i, ei) + Xn i:i=ei salience(ei) where ei is the exemplar of the i-th data point, and functions sim and salience express the pairwise similarity of data points and our predicted apriori preference of a data point to be an exemplar respectively., To ensure that only the most salient updates are selected we apply a minimum salience threshold; after exemplar sentences have been identified, any exemplars whose salience is less than λsal are removed from consideration., wherein the set of exemplary sentences of document content (subset of structured content item) is selected according to  updated (second digital content) on the basis of the salience of each sentence relative to the query/event (relevancy profile) such that this sub-set is formed both from the affinity propagation algorithm (exemplary selection) and from the salience evaluation (sufficiently salient exemplars), and wherein this summarization/second digital content is generated according to the calculated profile salience/relevance over a time interval (which is a time) which is indicative of the relevance of that (newly added) summarization content over that time.) …and providing at least a portion of the second digital content for rendering on a device at the determined point in time within the respective time interval, wherein the determined point in time within the respective time interval is prio to the future determinable time associated with the calendar entry.  ([p. 1608, Section 1, Figure 5] Automatic summarization could deliver relevant and salient information at regular intervals, even when human volunteers are unable to., wherein the automatic summarization of salient information is presented/rendered to people who may have an interest in it and wherein Figure 5 is being interpreted as an example of the rendering on a device.)
However, Kedzie does not explicitly teach … as a function of time …… determining when to provide the second digital content including determining a point in time within the respective time interval to provide the second digital content in which the metric of relevancy indicates greater relevancy than other points in time within the respective time interval with respect to the future determinable time associated with the calendar entry… at the determined point in time…. wherein the determined point in time within the respective time interval is prior to the future determinable time associated with the calendar entry.  Although Kedzie characterizes a relevance that is calculated over successive time intervals, he does not explicitly express that relevance as being a function of time over that time interval and does not explicitly disclose the determination of a point in time in that (future) interval at which the relevance metric function is maximum with the dissemination of the content occurring prior to that point in time..	
However, Chandrasekar, in the analogous environment of automatic information retrieval and dissemination, teaches determining a relevancy profile characterizing a metric of relevancy of the structured content item as a function of time and over a respective time interval, the respective time interval based on a future determinable time associated with a calendar entry, the metric of relevancy including distances in the multi-dimensional namespace between locations of the attributes associated with the structured content in the multi-dimensional namespace and locations of the sets of event attributes in the multi-dimensional namespace, the metric of relevancy varying over the respective time interval, and the attributes associated with the structured content including metadata associated with the structured content, the determining performed using the plurality of structured content items and the event data; ([0003, 0029, 0050, Figure 8, Figure 9, Figure 10, Figure 11]  The keywords of any particular web page can be identified using various well-known information retrieval techniques, such as identifying the words of a headline, the words Supplied in the metadata of the web page, the words that are highlighted, and so on., In some embodiments, the information dissemination system ranks the search results based on a total weight assigned to each search result. The total weight of a search result may be derived from a combination of a static weight of the search result, an adaptive weight of the search result, and a temporal weight of the search result. The static weight may be derived from various weighting factors such as the importance of the topic/event to the user, the importance of the information source, the ranking provided by the information Source, and the relevance of the terms to the user's interests. For example, a static weight for a search result may be a combination of the importance of the topic that corresponds to the search result, the importance of the information source that produced the search result, the rank provided by the information source that produced the search result, and the relevance of the terms in the search result to the users interests. The relevance of the terms may be determined using the language model included in the user's profile. For example, a cosine similarity measure can be employed to measure the similarity of the terms in the search result to the terms in the language model., FIG. 8 is a flow diagram that illustrates the processing of the ranker component, according to some embodiments. The ranker component is passed the search results (the information items resulting from a search of an information Source) and ranks the search results based on a total weight assigned to each search result., wherein the relevance of prospective disseminated information/structured content item temporally varies according to a weight over an interval (function of time) associated with a future (determinable) time associated with a calendar event (e.g., news event, appointment, flight) such that the overall relevance includes both the temporal weighting as well other weights (Figure 8) that measure (similarly to Kedzie) the cosine similarity (a dist ance metric) of terms in a language model that characterizes the attributes of the event in a namespace (key words used to form a query) and the terms in the search results (digital content), and wherein it is noted that Chandrasekar also indicates that the process for searching for relevant digital content may also generally include words associated with metadata in that digital content.)  … … determining when to provide the second digital content including determining a point in time within the respective time interval to provide the second digital content in which the metric of relevancy indicates greater relevancy than other points in time within the respective time interval with respect to the future determinable time associated with the calendar data and providing the second digital content for rendering on a device at the point in time within the respective time interval and providing at least a portion of the second digital content for rendering on a device at the determined point in time within the respective time interval, wherein the determined point in time within the respective time interval is prior to the future determinable time associated with the calendar entry ([0031, 0050, 0051, Figure 8, Figure 9, Figure 10, Figure 11]  At some point in time prior to the meeting, the importance of the meeting event will be high (i.e., of interest to the user), and any information items (e.g., news) related to the meeting event will also be high. As the time approaches the flight event, the flight event also increases in importance, and information items related to the flight event, Such as flight delay information, also increases in importance. Once the user takes the flight and lands in New York, the flight event will have vastly diminished in importance to the user, and related information items may no longer be of interest to the user., FIG. 8 is a flow diagram that illustrates the processing of the ranker component, according to some embodiments. The ranker component is passed the search results (the information items resulting from a search of an information Source) and ranks the search results based on a total weight assigned to each search result., The relative importance of the item of information varies differently depending on the current time. In the graph depicted in FIG. 9, T1 is the scheduled start time of the event related to the item of information, and T2 is the scheduled end time of the related event. In the time period before T1, the importance of the item of information to the user rises, for example, exponentially as depicted in FIG. 9, but with a shallow upward curve as the current time approaches closer to T1. During the event, the importance of the item of information to the user remains relatively flat. During the time after the end of the event, the importance of the item of information to the user quickly drops, for example, exponentially as depicted in FIG. 9, so that the importance diminishes to a value of Zero in a very short amount of time. In some embodiments, as depicted in FIG. 10, the importance of the item of information to the user during the event can rise to a peak at a point in time during the event, for example at time (T1--T2)/2, and decrease thereafter to the scheduled end of the event., wherein the set of search results/digital content identified for potential dissemination are re-ranked according to a temporal weighting of relevance (Figures 9-11) over an interval associated with a calendar-based event (e.g. news information, appointment, flight) in which the temporal weighting determines a point of greatest relevance such that the subset of the search results/digital content selected for dissemination is proactive relative to (prior to) a future time event such as the end of an event or to the start of an event (e.g., a plane taking off or start of a meeting). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar to compute the profile relevance associated with structured data as a function of time over a calendar event-based future time interval, to determine when to provide the second digital content including determining a point in time within the respective time interval to provide the second digital content in which the metric of relevancy indicates greater relevancy than other points in time within the respective time interval, and to provide at least a portion of  the second digital content for rendering on a device at the determined point in time within the respective time interval, wherein the determined point in time within the respective time interval is prior to the future determinable time associated with the calendar entry. The modification would have been obvious because one of ordinary skill would have been motivated to improve pertinent automatic contextual information retrieval to users overload according to their interests such as relative to future events, and reduce information overload, through temporally relevant information dissemination that is responsive to the user’s needs (Chandrasekar, [0004, 0022]).

Claim 22 is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 3/2.

Claim 25/22  is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 6/3.

Claim 31/21 is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 8/2.

Claim 37/21 is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 14/2.

Claim 39/21 is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 16/2.

Claim 40/21 is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 17/1.

Claim 41/21 is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 18/1.

Claim 42/21 is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 19/1.


Claims 4, 5, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kedzie, in view of Chandrasekar, and in further view of Crescenzi et al. (“Crowdsourcing large scale wrapper inference”, Distrib Parallel Databases, Vol. 33, 2015, pp. 95-122), hereinafter referred to as Crescenzi.

In regard to claim 4, the rejection of claim 3 is incorporated and Kedzie and Chandrasekar do not further teach wherein the at least one predictive model includes at least one rules set executed by an inference engine.   Kedzie does not explicitly disclose the use of a rules set in an inference computation process that links content data to (event) attribute data.   Chandrasekar does not teach a predictive model.
However, Crescenzi, in an analogous predictive model, teaches wherein the at least one predictive model includes at least one rules set executed by an inference engine ([p. 98, Section 2, p. 99, Section 2.1] Given an attribute A of interest published in the pages, its values can be extracted by means of an extraction rule (or simply rule). … A rule r applied over the pages in U returns a vector, i.e., an ordered set of values r(p1), . . . ,r(pn), denoted by r(U), indexed by the pages of U. We assume the existence of an initial annotated page, p1 ∈ U, i.e., one page where the value vA of the target attribute A has been marked. … we generate a set RA of rules, all extracting vA from p1, i.e., such that ∀r ∈ RA,r(p1) = vA., We propose an algorithm, alfη, that progressively infers the correct rule by posing simple questions to human workers recruited on a crowdsourcing platform., wherein attributes (event attributes), to which structured content is associated, is inferred/predicted using a set of rules which are derived progressively in an adaptive feedback process (using crowdsourcing) such that the model that performs this prediction is the learning framework including the feedback directed to learning the set of rules that are executed in the inference/predictive process applied to any (new) document given a set of existing (learned up to that time) set of rules.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Crescenzi to have used a set of rules to infer the association between attributes of structured contents and attributes of entities of interest (events/wrapper). The modification would have been obvious because one of ordinary skill would have been motivated to achieve superior performance and efficiency in attribute extraction from structured content and linkage to entities through the adaptive improvement of the set of rules used to infer the association between the content and relational attributes (Crescenzi, [p. 117, Section 7.7, Table 4]).

In regard to claim 5, the rejection of claim 4 is incorporated and Kedzie and Chandrasekar do not teach wherein the at least one rules set includes rules operating according to at least one of the following: deductive reasoning, abductive reasoning, case-based reasoning, inductive reasoning, metaphorical mapping, and fuzzy logic. Kedzie does not explicitly disclose the use of a rules set in an inference computation process. Chandrasekar does not teach a predictive model.
However, Crescenzi, in the analogous environment of extracting salient annotations representative of structured documents, teaches wherein the at least one rules set includes rules operating according to at least one of the following: deductive reasoning, abductive reasoning, case-based reasoning, inductive reasoning, metaphorical mapping, and fuzzy logic ([p. 103, Section 4] Our inference process evaluates the candidate rules by posing a sequence of queries to a human worker recruited from a crowdsourcing platform…. A Bayesian model is used to compute the probability of correctness of the candidate rules, given the labeled value just acquired, and the t.s. collected so far. The process iterates, posing new queries and thus expanding the t.s., until a termination condition is satisfied. … Then, for all the rules r ∈ RA, alfred computes the probability distribution function P(r|vA, L), that is, the probability that each r ∈ RA is correct, given the last labeled value and the t.s. L acquired so far (line 6). Finally, the t.s. L is expanded by adding vl A (line 7)., wherein the rule set correctness is characterized by a (Bayesian) probabilistic distribution such that this statistical framework allows for the induction of new rules given the evidence (annotations, labels, crowd context of forming labels) currently available and wherein it is noted that only one method of operation among those listed in the claims is required.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Crescenzi to have used a set of rules to infer, using inductive reasoning, the association between attributes of structured contents and attributes of entities of interest (events/wrapper). The modification would have been obvious because one of ordinary skill would have been motivated to achieve superior performance and efficiency in attribute extraction from structured content and linkage to entities through the adaptive improvement of the set of rules used to inductively infer through Bayesian statistics the association between the content and relational attributes (Crescenzi, [p. 117, Section 7.7, Table 4]).

Claim 23/22 is also rejected in view of the predictive engine of the system of claim 21 for the same reasons as set forth for claim 4/3.

Claim 24/23 is also rejected in view of the predictive engine of the system of claim 21 for the same reasons as set forth for claim 5/4.

Claims 7, 13, 26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kedzie, in view of Chandrasekar, and in further view of Yang et al. (“MARES: multitask learning algorithm for Web-scale real-time event summarization”, World Wide Web 22: pp. 499-515, published online 2 June 2018), hereinafter referred to as Yang.

In regards to claim 7, the rejection of claim 2 is incorporated, and Kedzie and Chandrasekar do not teach  further comprising: determining an uncertainty measure associated with the determined metric of relevancy of each of the plurality of structured content items over the respective time interval. Although, as previously pointed out Kedzie does teach the determination of the metric of relevancy for the structured content items of the respective time interval, he does not disclose the use of an uncertainty measure. Likewise, Chandrasekar does not indicate a measure of uncertainty.
However, Yang, in the analogous environment of performing automated event driven text summarization/retrieval, teaches further comprising: determining an uncertainty measure associated with the determined metric of relevancy of each of the plurality of structured content items over the respective time interval. ([p. 501, Section 1, p. 506, Section 3.2, p. 507, Section 3.2.4, Equation 16, Equation 17] In this paper, we propose a novel Multitask learning Algorithm for Web-scale Real-time Event Summarization (MARES), which simultaneously optimizes two coupled objectives: relevance prediction and real-time document filtering, with the hope that by explicitly exploiting their coupled relation, one can safeguard the performance of document filtering, improving over methods which do not consider such relation., We propose a policy gradient reinforcement learning algorithm to maximize the longterm rewards by considering both historical dependencies and future uncertainty of the document streams., When we reach the end of the sequence, we get a reward of R(aT ), which represents the score for producing the action sequence a1:T given document stream and the update summary…. To alleviate the absence of intermediate reward, we estimate the value of the partial sequence via Monte Carlo search with the roll-out policy, following the strategy as in [48]. Concretely, at each time step t, the unknown last T − t actions are sampled via Monte Carlo search, and the whole sequence is then evaluated for intermediate reward., wherein a machine learning system determines the relevance of documents (structured content items) relative to events in a time stream (up to a time T) by taking into account the uncertainty of future documents (across the  future time interval relative to any point t in that interval) as measured by the reward distribution (Monte Carlo – normalized cumulative gain and expected gain) across potential future actions (roll-out policy interpreted as being the action of selecting of future documents) and wherein this uncertainty is associated with the metric of relevance which is the final reward for the action at a given time.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Yang to have associated an uncertainty measure with the relevancy metric in the association of structured content item attributes to event attributes over a future time interval. The modification would have been obvious because one of ordinary skill would have been motivated to achieve more accurate real-time text summarization with improved efficiency and convergence by taking into account the uncertainty of the metric of relevance across future (unknown) selections of structured content for summarization (Yang, [p. 507, Section 3.2.4, Tables 2-6]).

In regards to claim 13, the rejection of claim 2 is incorporated, and Kedzie and Chandrasekar do not further teach identifying, using the at least one predictive model, an additional structured content item that would improve an uncertainty measure; and requesting additional digital content associated with the additional structured content item, the additional digital content requested from a data resource accessible via a communications network.  Kedzie (also Chandrasekar) does not explicitly make use of uncertainty measures and, even though he does request additional structured content items based on the salience (as part of the evaluation over successive batches of sentences) and, although he teaches the acquisition of structured content from, for example, wikipedia which is a data resource accessible via a communication network, he does not disclose that the requested additional data comes by means of that communication network.
However, Yang, in the analogous environment for identifying relevant content items,
teaches identifying, using the at least one predictive model, an additional structured content item that would improve an uncertainty measure; and requesting additional digital content associated with the additional structured content item, the additional digital content requested from a data resource accessible via a communications network ([p. 503, Section 3, p. 506, Section 3.2, p. 507, Section 3.2.4, p. 508, section 3.3, Equation 16, Equation 17] The corpus consists of a document stream D = {d1, d2,...,dt,...}, where each document is a post crawled from the Web such as the news article, forum data, Weblog post, or microblog post., We propose a policy gradient reinforcement learning algorithm to maximize the longterm rewards by considering both historical dependencies and future uncertainty of the document streams., When we reach the end of the sequence, we get a reward of R(aT ), which represents the score for producing the action sequence a1:T given document stream and the update summary…. To alleviate the absence of intermediate reward, we estimate the value of the partial sequence via Monte Carlo search with the roll-out policy, following the strategy as in [48]. Concretely, at each time step t, the unknown last T − t actions are sampled via Monte Carlo search, and the whole sequence is then evaluated for intermediate reward., For the real-time document filtering subtask, we optimize the expected future reward (see (17)), which is equivalent to minimizing the negative future reward L2(θ ) = −Eπθ (at|st)   T t=1 R(at), wherein a machine learning system determines the relevance of documents (structured content items) relative to events in a time stream (up to a time T) by taking into account the uncertainty of future documents (across the time interval relative to any point t in that interval) as measured by the reward distribution (Monte Carlo – normalized cumulative gain and expected gain) across potential future actions (roll-out policy interpreted as being the action of selecting of future documents), wherein this uncertainty is associated with the metric of relevance which is the final reward for the action at a given time, and wherein the filtering of the documents is performed on the basis of maximizing the long term reward which is a selection of a document at a point in the time stream based on the reduction in the uncertainty in the contribution to the reward from the uncertain future document selections since it is directed to make the selection at any time on the basis of maximizing the reward over that uncertainty (that is to choose those actions over the uncertain set of actions which maximize the error, wherein the inclusion of future documents which improve the long term reward is being interpreted as a request for that document by the computing resource performing this function from a data resource that contains that document, and wherein these documents are obtained in real time from the web (data resource accessible via a communications network).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Yang to have associated an uncertainty measure with the relevancy metric in the association of structured content item attributes to event attributes over time and to make web-based content selection on the basis of reducing this uncertainty. The modification would have been obvious because one of ordinary skill would have been motivated to achieve more accurate real-time text summarization with improved efficiency and convergence by taking into account the uncertainty of the metric of relevance across future (unknown) selections of structured content for summarization in real time web document streams (Yang, [Abstract, p. 507, Section 3.2.4, Tables 2-6]).

Claim 26/21 is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 7/2.

In regards to claim 36, the rejection of claim 21 is incorporated, and Kedzie and Chandrasekar do not further teach wherein the predictive engine is configured to identify, using the at least one predictive model, an additional structured content item that would improve an uncertainty measure, wherein the system further comprises: a content enrichment engine including at least one data processor and memory storing instructions, which when executed by the at least one data processor, cause the at least one data processor to perform operations comprising: receive data characterizing the additional structured content item; and request additional digital content associated with the additional structured content item, the additional digital content requested from a data resource accessible via a communications network. Kedzie (also Chandrasekar) does not explicitly make use of uncertainty measures and, even though he does request additional structured content items based on the salience (as part of the evaluation over successive batches of sentences) and, although he teaches the acquisition of structured content from, for example, wikipedia which is a data resource accessible via a communication network, he does not disclose that the requested additional data comes by means of that communication network.
However, Yang, in the analogous environment of performing automated event driven text summarization/retrieval, teaches wherein the predictive engine is configured to identify, using the at least one predictive model, an additional structured content item that would improve an uncertainty measure, wherein the system further comprises: a content enrichment engine including at least one data processor and memory storing instructions, which when executed by the at least one data processor, cause the at least one data processor to perform operations comprising: receive data characterizing the additional structured content item; and request additional digital content associated with the additional structured content item, the additional digital content requested from a data resource accessible via a communications network. ([p. 503, Section 3, p. 506, p. 501, Section 1, p. 506, Section 3.2, p. 507, Section 3.2.4, p. 508, section 3.3, Equation 16, Equation 17] The corpus consists of a document stream D = {d1, d2,...,dt,...}, where each document is a post crawled from the Web such as the news article, forum data, Weblog post, or microblog post., For the second subtask, we do not simply treat real-time document filtering as a binary classification problem (select or skip) since pushing real-time text streams is not a short-term process but a dynamic forward decision process…To maximize the long-term rewards and consider both historical dependencies and future uncertainty, we integrate reinforcement learning into our deep neural network for document filtering, We propose a policy gradient reinforcement learning algorithm to maximize the longterm rewards by considering both historical dependencies and future uncertainty of the document streams., When we reach the end of the sequence, we get a reward of R(aT ), which represents the score for producing the action sequence a1:T given document stream and the update summary…. To alleviate the absence of intermediate reward, we estimate the value of the partial sequence via Monte Carlo search with the roll-out policy, following the strategy as in [48]. Concretely, at each time step t, the unknown last T − t actions are sampled via Monte Carlo search, and the whole sequence is then evaluated for intermediate reward., For the real-time document filtering subtask, we optimize the expected future reward (see (17)), which is equivalent to minimizing the negative future reward L2(θ ) = −Eπθ (at|st)   T t=1 R(at), wherein a machine learning system (neural network and reinforcement learning-based algorithm/instructions executed for document/data selection/enrichment) determines the relevance of documents (structured content items) relative to events in a time stream (up to a time T) by taking into account the uncertainty of future documents (across the time interval relative to any point t in that interval) as measured by the reward distribution (Monte Carlo – normalized cumulative gain and expected gain) across potential future actions (roll-out policy interpreted as being the action of selecting of future documents), wherein this uncertainty is associated with the metric of relevance which is the final reward for the action at a given time, wherein the filtering of the documents is performed on the basis of maximizing the long term reward which is a selection of a document at a point in the time stream based on the reduction in the uncertainty in the contribution to the reward from the uncertain future document selections since it is directed to make the selection at any time on the basis of maximizing the reward over that uncertainty (that is to choose those actions over the uncertain set of actions which maximize the error interpreted as a request for that document by the computing resource performing this function from a data resource that contains that document, and wherein these documents are obtained in real time from the web (data resource accessible via a communications network).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Yang to have associated an uncertainty measure with the relevancy metric in the association of structured content item attributes to event attributes over time and to make web-based content selection on the basis of reducing this uncertainty. The modification would have been obvious because one of ordinary skill would have been motivated to achieve more accurate real-time text summarization with improved efficiency and convergence by taking into account the uncertainty of the metric of relevance across future (unknown) selections of structured content for summarization in real time web document streams (Yang, [p. 507, Section 3.2.4, Tables 2-6]).

Claims 9, 10, 11, 12, 32, 33, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kedzie, in view of Chandrasekar,  in view of Veranzi et al. (“Time-Sensitive Bayesian Information Aggregation for Crowdsourcing Systems”, Journal of Artificial Intelligence Research 56 (2016), pp. 517-545), hereinafter referred to as Veranzi, and in further view of Crescenzi.

In regards to claim 9, the rejection of claim 3 is incorporated, and Kedzie and Chandrasekar do not further teach  further comprising: receiving a mechanical turk request characterizing a request for the metric of relevancy of each of the plurality of structured content items over a respective time interval; converting the mechanical turk request into a mechanical turk project; receiving mechanical turk project results from at least one member interface characterizing the metric of relevancy of each of the plurality of structured content items over a respective time interval; and  35Attorney Docket No. 054692-636001USproviding the mechanical turk project results for use in generating the second digital content.  Kedzie performs an automated association of structured content item and event attributes to generate the second digital content and, although he indicates that crowdsourcing methods may be used for this (p. 1608, Section 1 – viz., Research in this field has focused on human-in-the-loop approaches ranging from on the ground information gathering to crowdsourced reporting and disaster management.), he (as well as Chandrasekar) does not make use of crowdsourcing.
However, Venanzi, in the analogous art of performing entity linking/labeling of documents, teaches  further comprising: receiving a mechanical turk request characterizing a request for the metric of relevancy of each of the plurality of structured content items over a respective time interval; ([p. 518, Section 1, p. 529, Section 4.2, p. 530, Section 4.3, Figure 2] Services such as Amazon Mechanical Turk1 (AMT), oDesk2 and CrowdFlower3 have enabled a number of applications to hire pools of human workers to provide data to serve for training image annotation… For example, in a typical crowdsourcing scenario, a requester must specify the number of requested assignments (i.e., individual responses from different workers), as well as the time limit for the completion of each assignment., To capture this in the generative model of BCCTime, a mixture model is used to switch between these two cases conditioned on v (k) i . For the first case of a valid labelling attempt, i.e., v (k) i = 1, the judgment is generated through the worker’s confusion matrix as per the standard BCC model., Drawing all this together, upon observing a set of i.i.d. pairs of judgments and workers’ completion times contained in J and T respectively, we can express the joint likelihood of BCCTime as: <equation 9>.,  wherein a member of a crowdsourcing workforce, such as Amazon Mechanical Turk receives a request for a determination of the accuracy of the linking of  annotation/labeling to entities in a document (structured content item) and wherein that request includes a specification of a time interval over which the worker must verify the accuracy of that annotation such that the request for the metric of relevancy includes both the request for binary worker response (agree/disagree) as well as the corresponding worker-specific metric of relevance which may be associated with that worker (which varies over time as shown in Figure 2).) converting the mechanical turk request into a mechanical turk project; ([p. 518, Section 1, p. 523, Section 3.1, p. 532, Section 5] However, this can incur a high cost either in time or money, particularly when the workers are paid per judgment, or when a delay in the completion of the entire crowdsourcing project is introduced when workers intentionally delay their submissions to follow their own work schedule. For example, in a typical crowdsourcing scenario, a requester must specify the number of requested assignments (i.e., individual responses from different workers), as well as the time limit for the completion of each assignment. He must also set the price to be paid for each responses , which usually includes a participation fee and a bonus based on the quality of the submission and the actual effort required by the task.,  It contains the timestamps of the acceptance and the submission of each judgment., We test its performance in terms of classification accuracy and ability to learn the tasks’ duration in real crowdsourcing experiment., wherein the mechanical turk/crowdsourcing request is converted into a project as indicated by the application of the document annotation learning framework to real crowdsourcing experiments which includes indications of the acceptance (timestamps) of the request by individual workers.) receiving mechanical turk project results from at least one member interface characterizing the metric of relevancy of each of the plurality of structured content items over a respective time interval; ([p. 523, Section 3.1, p. 526, Section 7, p. 541, Section 7] It contains the timestamps of the acceptance and the submission of each judgment., We test its performance in terms of classification accuracy and ability to learn the tasks’ duration in real crowdsourcing experiment., For example, in ZC-IN, the judgments with the highest precision for the URI: dbpedia.org/page/Switzerland and the entity “Switzerland” were submitted between 5 sec. and 20 sec. (Figure 2d). Instead, in ZC-US, the best judgments for the URI: dbpedia.org/page/European linked to the entity “European” were submitted in the interval of 2 sec. and 16 sec., Furthermore, we used latent variables to represent the duration of each task using pairs of latent thresholds to capture the time interval in which the best judgments for that task are likely to be submitted by honest workers. In this way, the model can deal with the differences in the time length of each task instance relating to the different type of correlation between quality of the received judgments and the time spent by the workers., wherein the timestamped judgement is submitted by the worker through the crowdsourcing interface process (member interface) which characterizes a relevance of the original metric both explicitly based on the judgement itself as well as implicitly through the time duration associated with the judgement process as characterized by the statistical model of worker judgment propensities over time for a particular task.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Venanzi to have used mechanical turk requests and projects to provide a metric of relevance over time for each potential linkage between attribute/event entities and structured document content. The modification would have been obvious because one of ordinary skill would have been motivated to efficiently exploit crowdsourcing applications to achieve superior accuracy and efficiency in linking entities such as between structured content documents and uniform resource identifiers (Crescenzi, [p. 117, Section 7.7, Table 4]).
However, Venanzi does not teach that the mechanical turk relevancy metric response is to be used to generate second digital content, such as a summary; instead it is used to associate the structured content item with other entities.
However, Crescenzi, in the analogous environment extracting salient annotations from structured documents, teaches and  35Attorney Docket No. 054692-636001USproviding the mechanical turk project results for use in generating the second digital content ([p. 111, footnote 9, p 96, Section 1, p. 98, Section 2] We rely on CrowdFlower, a popular meta-platform that offers services to recruit workers on AMT., Crowdsourcing platforms represent an intriguing opportunity to “scale-out” supervised wrapper inference approaches…. alfred builds on alfη, a supervised wrapper induction algorithm that adopts consolidated active learning techniques [34] to select the queries that more quickly bring to the generation of an accurate wrapper., Let U = {p1,..., pn} be an ordered set of pages generated by the same script. Given an attribute A of interest published in the pages, its values can be extracted by means of an extraction rule (or simply rule). … We assume the existence of an initial annotated page, p1 ∈ U, i.e., one page where the value vA of the target attribute A has been marked.,  wherein crowdsourcing workers, engaged such as via AMT (Amazon Mechanical Turk), provide responses to the crowdsourcing request/queries that associate attributes (events – initial annotated page generated possibly from crowdsourcing) to documents (structured content items) through the provision of judgements/relevance metrics (also the entropy vote metric) for the purpose of generating a wrapper associated with that set documents (secondary content digital data).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie, Chandrasekar, and Venanzi to incorporate the teachings of Crescenzi to have used crowdsourcing responses (including mechanical turk)  to link structured content with event attributes for generating additional digital content based upon time sensitive metrics of relevance associated with the crowdsourcing response. The modification would have been obvious because one of ordinary skill would have been motivated to achieve superior performance and efficiency in attribute extraction from structured content and linkage to entities for generating additional digital content through the adaptive improvement of the set of rules through crowdsourcing feedback used to infer the association between the content and relational attributes (Crescenzi, [p. 117, Section 7.7, Table 4]).

In regards to claim 10, the rejection of claim 9 is incorporated, and Kedzie, Chandrasekar, and Venanzi do not further teach further comprising providing the mechanical turk project results to the at least one predictive model as a supervisory signal to modify the at least one predictive model. Kedzie and Chandrasekar do not teach the use of mechanical turk applications; Venanzi does not use the crowdsourcing results as a supervisory signal.
However, Crescenzi, in the analogous environment extracting salient annotations from structured documents, teaches teach further comprising providing the mechanical turk project results to the at least one predictive model as a supervisory signal to modify the at least one predictive model ([p. 111, footnote 9, p 96, Section 1, p. 103, Section 4] We rely on CrowdFlower, a popular meta-platform that offers services to recruit workers on AMT.,  alfred builds on alfη, a supervised wrapper induction algorithm that adopts consolidated active learning techniques [34] to select the queries that more quickly bring to the generation of an accurate wrapper. alfη relies on a probabilistic quality model that considers the presence of errors in the answers returned by the workers. alfred (alfη with redundancy) improves the resilience to noisy answers by recruiting several workers on the same task., alfη progressively builds a t.s. L by posing queries to a worker. In every iteration (lines 3–8), the worker is asked to label a new value vA (lines 4–5). Then, for all the rules r ∈ RA, alfη computes the probability distribution function P(r|vA, L), that is, the probability that each r ∈ RA is correct, given the last labeled value and the t.s. L acquired so far (line 6). Finally, the t.s. L is expanded by adding vl A (line 7).,  wherein crowdsourcing workers, engaged such as via AMT (Amazon Mechanical Turk), provide responses to the crowdsourcing request/queries that provide a supervisory signal in this signal leads to the adaptive evolution of the set of rules used to predict the corresponding relevance of that rule in performing the association of the document structured content to wrapper entities.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie, Chandrasekar, and Venanzi to incorporate the teachings of Crescenzi to have used mechanical turk project responses as a supervisory signal to adaptively modify the predictive model. The modification would have been obvious because one of ordinary skill would have been motivated to achieve superior performance and efficiency in attribute extraction from structured content and linkage to entities through the adaptive improvement of the set of rules through mechanical turk feedback used to infer the association between the content and relational attributes (Crescenzi, [p. 117, Section 7.7, Table 4]).

In regards to claim 11, the rejection of claim 3 is incorporated, and Kedzie further teaches further comprising: receiving a request for the metric of relevancy of each of the plurality of structured content items over a respective time interval; ([p. 1610, Section 3.1] At each hour we receive a new batch of sentences bt from the stream of event relevant documents and perform the following actions …predict the salience of sentences in b_t …, wherein the reception of the new/revised batch of sentences each hour is the trigger for determining the salience of those sentences over the next hour such that this trigger may also be interpreted to be reception of a request to perform the salience evaluation even if this signal is generated only internally.)
However, Kedzie and Chandrasekar do not teach receiving results from at least one member interface characterizing the metric of relevancy of each of the plurality of structured content items over a respective time interval; and providing the results for use in generating the second digital content.  
However, Venanzi, in the analogous art of performing entity linking/labeling of documents, teaches further comprising: receiving a request for the metric of relevancy of each of the plurality of structured content items over a respective time interval; ([p. 518, Section 1, p. 529, Section 4.2, p. 530, Section 4.3, Figure 2] Services such as Amazon Mechanical Turk1 (AMT), oDesk2 and CrowdFlower3 have enabled a number of applications to hire pools of human workers to provide data to serve for training image annotation… For example, in a typical crowdsourcing scenario, a requester must specify the number of requested assignments (i.e., individual responses from different workers), as well as the time limit for the completion of each assignment., To capture this in the generative model of BCCTime, a mixture model is used to switch between these two cases conditioned on v (k) i . For the first case of a valid labelling attempt, i.e., v (k) i = 1, the judgment is generated through the worker’s confusion matrix as per the standard BCC model., Drawing all this together, upon observing a set of i.i.d. pairs of judgments and workers’ completion times contained in J and T respectively, we can express the joint likelihood of BCCTime as: <equation 9>., wherein a member of a crowdsourcing workforce, such as Amazon Mechanical Turk receives a request for a determination of the accuracy of the linking of  annotation/labeling to entities in a document (structured content item) and wherein that request includes a specification of a time interval over which the worker must verify the accuracy of that annotation such that the request for the metric of relevancy includes both the request for binary worker response (agree/disagree) as well as the corresponding worker-specific metric of relevance which may be associated with that worker (which varies over time as shown in Figure 2) and wherein it is noted that, although Kedzie also teaches this limitation, Venanzi also teaches this limitation but in the context of crowdsourcing.) receiving results from at least one member interface characterizing the metric of relevancy of each of the plurality of structured content items over a respective time interval; ([p. 523, Section 3.1, p. 526, Section 7, p. 541, Section 7] It contains the timestamps of the acceptance and the submission of each judgment., We test its performance in terms of classification accuracy and ability to learn the tasks’ duration in real crowdsourcing experiment., For example, in ZC-IN, the judgments with the highest precision for the URI: dbpedia.org/page/Switzerland and the entity “Switzerland” were submitted between 5 sec. and 20 sec. (Figure 2d). Instead, in ZC-US, the best judgments for the URI: dbpedia.org/page/European linked to the entity “European” were submitted in the interval of 2 sec. and 16 sec., Furthermore, we used latent variables to represent the duration of each task using pairs of latent thresholds to capture the time interval in which the best judgments for that task are likely to be submitted by honest workers. In this way, the model can deal with the differences in the time length of each task instance relating to the different type of correlation between quality of the received judgments and the time spent by the workers., wherein the timestamped judgement is submitted by the worker through the crowdsourcing interface process (member interface) which characterizes a relevance of the original metric both explicitly based on the judgement itself as well as implicitly through the time duration associated with the judgement process as characterized by the statistical model of worker judgment propensities over time for a particular task.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Venanzi to have used crowdsourcing requests and projects to provide a metric of relevance over time for each potential linkage between attribute/event entities and structured document content. The modification would have been obvious because one of ordinary skill would have been motivated to efficiently exploit crowdsourcing applications to achieve superior accuracy and efficiency in linking entities such as between structured content documents and uniform resource identifiers (Crescenzi, [p. 117, Section 7.7, Table 4])
However, Venanzi does not teach that the crowdsourcing relevancy metric response is to be used to generate second digital content, such as a summary.
However, Crescenzi, in the analogous environment extracting salient annotations from structured documents, teaches and providing the results for use in generating the second digital content ([p. 111, footnote 9, p 96, Section 1, p. 98, Section 2] We rely on CrowdFlower, a popular meta-platform that offers services to recruit workers on AMT., Crowdsourcing platforms represent an intriguing opportunity to “scale-out” supervised wrapper inference approaches…. alfred builds on alfη, a supervised wrapper induction algorithm that adopts consolidated active learning techniques [34] to select the queries that more quickly bring to the generation of an accurate wrapper., Let U = {p1,..., pn} be an ordered set of pages generated by the same script. Given an attribute A of interest published in the pages, its values can be extracted by means of an extraction rule (or simply rule). … We assume the existence of an initial annotated page, p1 ∈ U, i.e., one page where the value vA of the target attribute A has been marked.,  wherein crowdsourcing workers, engaged such as via AMT (Amazon Mechanical Turk), provide responses to the crowdsourcing request/queries that associate attributes (events – initial annotated page generated possibly from crowdsourcing) to documents (structured content items) through the provision of judgements/relevance metrics (also the entropy vote metric) for the purpose of generating a wrapper associated with that set documents (secondary content digital data).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie, Chandrasekar, and Venanzi to incorporate the teachings of Crescenzi to have used crowdsourcing responses (including mechanical turk)  to link structured content with event attributes for generating additional digital content based upon time sensitive metrics of relevance associated with the crowdsourcing response. The modification would have been obvious because one of ordinary skill would have been motivated to achieve superior performance and efficiency in attribute extraction from structured content and linkage to entities for generating additional digital content through the adaptive improvement of the set of rules through crowdsourcing feedback used to infer the association between the content and relational attributes (Crescenzi, [p. 117, Section 7.7, Table 4]).

In regards to claim 12, the rejection of claim 11 is incorporated, and Kedzie, Chandrasekar, and Venanzi do not further teach further comprising providing the mechanical turk project results to the at least one predictive model as a supervisory signal to modify the at least one predictive model. Neither Kedzie nor Chandrasekar teaches the use of mechanical turk applications; Venanzi does not use the crowdsourcing results as a supervisory signal.
However, Crescenzi, in the analogous environment extracting salient annotations from structured documents, teaches further comprising providing the results to the at least one predictive model as a supervisory signal to modify the at least one predictive model ([p. 111, footnote 9, p 96, Section 1, p. 103, Section 4] We rely on CrowdFlower, a popular meta-platform that offers services to recruit workers on AMT.,  alfred builds on alfη, a supervised wrapper induction algorithm that adopts consolidated active learning techniques [34] to select the queries that more quickly bring to the generation of an accurate wrapper. alfη relies on a probabilistic quality model that considers the presence of errors in the answers returned by the workers. alfred (alfη with redundancy) improves the resilience to noisy answers by recruiting several workers on the same task., alfη progressively builds a t.s. L by posing queries to a worker. In every iteration (lines 3–8), the worker is asked to label a new value vA (lines 4–5). Then, for all the rules r ∈ RA, alfη computes the probability distribution function P(r|vA, L), that is, the probability that each r ∈ RA is correct, given the last labeled value and the t.s. L acquired so far (line 6). Finally, the t.s. L is expanded by adding vl A (line 7)., wherein crowdsourcing workers, engaged such as via AMT (Amazon Mechanical Turk), provide responses to the crowdsourcing request/queries that provide a supervisory signal in this signal leads to the adaptive evolution of the set of rules used to predict the corresponding relevance of that rule in performing the association of the document structured content to wrapper entities.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie, Chandrasekar, and Venanzi to incorporate the teachings of Crescenzi to have used crowdsourcing responses as a supervisory signal to adaptively modify the predictive model. The modification would have been obvious because one of ordinary skill would have been motivated to achieve superior performance and efficiency in attribute extraction from structured content and linkage to entities through the adaptive improvement of the set of rules through crowdsourcing feedback used to infer the association between the content and relational attributes (Crescenzi, [p. 117, Section 7.7, Table 4]).

Claim 32/22 is also rejected in view of the system of claim 22 for the same reasons as set forth for claim 9/3.  It is noted that claim 32 in addition recites a mechanical turk engine with processor and memory for instruction which is also found in Venanzi ([pp 519-520, Section 1] In this work, we focus on the time it takes to a worker to complete a task considered as a key indicator of the quality of his work. Importantly, the information about the workers’ completion time is made available by all the most popular crowdsourcing platforms including AMT, the Microsoft Universal Human Relevance System (UHRS) and CrowdFlower. Therefore, we seek to efficiently combine these features into a data aggregation algorithm that can be naturally integrated with the output data produced by these platforms., wherein algorithm/instructions per performing the data aggregation algorithm is integrated and executed in computer-based AMT platform). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar and Crescenzi for the same reasons as pointed out for claim 9.

Claim 33/32 is also rejected in view of the mechanical turk engine of the system of claim 32 for the same reasons as set forth for claim 10/9. 
 
Claim 34/22 is also rejected in view of the system of claim 22 for the same reasons as set forth for claim 11/3.  It is noted that claim 34 in addition recites a user interface engine with processor and memory for instruction which is also found in Venanzi ([pp 519-520, Section 1] In this work, we focus on the time it takes to a worker to complete a task considered as a key indicator of the quality of his work. Importantly, the information about the workers’ completion time is made available by all the most popular crowdsourcing platforms including AMT, the Microsoft Universal Human Relevance System (UHRS) and CrowdFlower. Therefore, we seek to efficiently combine these features into a data aggregation algorithm that can be naturally integrated with the output data produced by these platforms., wherein algorithm/instructions per performing the data aggregation algorithm is integrated and executed in computer-based crowdsourcing platform). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Crescenzi for the same reasons as pointed out for claim 11.

Claim 35/34 is also rejected in view of the user interface engine of the system of claim 34 for the same reasons as set forth for claim 12/11.  

Claims 15 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kedzie, in view of Chandrasekar, and in further view of Tjondronegoro et al. (“Sports Video Summarization using Highlights and Play-Breaks”, MIR’03, November 7, 2003, Berkeley, California, pp. 1-8), hereinafter referred to as Tjondronegoro.

In regards to claim 15, the rejection of claim 2 is incorporated, and Kedzie and Chandrasekar do not further teach wherein the second digital content characterizes the subset of the plurality of structured content items in a video format.  
However, Tjondronegoro, in the analogous art of performing automatic summarization/retrieval of the content of data structures, teaches wherein the second digital content characterizes the subset of the plurality of structured content items in a video format.  ([p. 1, Section 1, p. 3, Section 2, Figure 3], We should therefore generate highlights by analyzing the temporal structure of audio-visual features., However, the most compact summary of sport videos should contain only a few key frames which highlight most important events. In this case, detection of highlights (or key events) is needed in addition to play-break detection. … We used a hierarchical structure to organize play, break and highlight scenes as described in Figure 2. Each play, break or combination of play-and-break can contain one to many highlight scene(s) which can be organised into a highlight collection. For example, if users are interested in storing highlight collection from team A, the corresponding highlights which belong to team A will be compiled into a highlight collection., wherein structured content consists of video (and audio) files with spatial (events recorded, text) and temporal structure (time of events, spectral features) such that temporal attributes events shown in video frames are associated with event attributes (team type, play occurrence) such that only those most important to the events of interest over a time period are extracted for hierarchical summarization (Figure 3) such that the second digital data consists of the subsets of video frames of event-contextual relevance.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Tjondronegoro to have associated an uncertainty measure with the relevancy metric in the association of structured content item attributes to event attributes over time and to make content selection on the basis of reducing this uncertainty. The modification would have been obvious because one of ordinary skill would have been motivated to achieve more accurate real-time text summarization/retrieval with improved efficiency and convergence by taking into account the uncertainty of the metric of relevance across future (unknown) selections of structured content for summarization/retrieval (Tjondronegoro, [pp. 8-9, Section 6, Tables 1-2]).

Claim 38/21 is also rejected in view of the system of claim 21 for the same reasons as set forth for claim 15/2.  

Claims 20 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kedzie in view Chandrasekar, and in further view of Tan et al. (“Abstractive Document Summarization with a Graph-Based Attentional Neural Model”, Proceedings of the 55th Annual Meeting of the Association for Computational Linguistics, Canada, 2017, pp. 1171-1181), hereinafter referred to as Tan.

In regards to claim 20, the rejection of claim 2 is incorporated, and Kedzie further teaches wherein providing the second digital content for rendering on the device includes rendering the subset of the plurality of structured content items within a webpage, a temporal presentation, and/or a video ([Abstract], Monitoring and summarizing a text stream during such an event remains a difficult problem. We present a system for update summarization which predicts the salience of sentences with respect to an event and then uses these predictions to directly bias a clustering algorithm for sentence selection, increasing the quality of the updates., wherein the summarization updates (subsets of structured content items) are developed over time as a timely presentation of temporally varying information (a temporal presentation)).
However, Kedzie and Chandrasekar do not explicitly teach wherein a location within the webpage, the temporal presentation, and/or the video of each item of the subset of the plurality of structured content is based on a ranking of the respective metric of relevancy.  Although Kedzie teaches the determination of the updates that makes use of the ranked ordering of similarity/salience information, this appears to be done to find the most salient for inclusion in the update and does not in itself determine the location within the presentation, which could correspond to a temporal-based location. Although Chandrasekar teaches the rendering of the ranked digital content according to the metric of relevance, he does not explicitly indicate whether or not a location in that temporal presentation is specifically determined/affected by the relevance ranking.
However, Tan, in the analogous environment of presenting summarizations over time, teaches wherein a location within the webpage, the temporal presentation, and/or the video of each item of the subset of the plurality of structured content is based on a ranking of the respective metric of relevancy ([p. 1174, Section 3.4, Figure 1], In graph-based extractive summarization, a graph G is constructed to rank the original sentences. The vertices V are the set of n sentences to be considered, and the edges E are the relations between the sentences, which are typically modeled by the similarity of sentences. Let W ∈ Rn×n be the adjacent matrix. Then the saliency scores of the sentences are determined by making use of the global information on the graph recursively, as: <equation 2>where f = [f1, . . . , fn] ∈ Rn denotes the rank scores of the n sentences. f(t) denotes the rank scores at the t-th iteration. D is a diagonal matrix with its (i, i)-element equal to the sum of the i-th column of W…. In our model we hope to combine the two effects, and compute the rank scores of the original sentences regarding h 0 j , so that the importance scores of original sentences are different when decoding different state h 0 j , denoted by f j ., wherein the ranking of the salience across the structured content/sentences includes graph-based relational rankings between sentences such that the location of the content/sentence in the summary update is based upon this ranking.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Aslam to incorporate the teachings of Tan base the location of structured content elements in a presentation based on a ranking of the metric of relevance of the structured content elements. The modification would have been obvious because one of ordinary skill would have been motivated to achieve superior fluency and coherence in the presentation of the most salient content such as summary sentences in a paragraph (Tan, [p. 1179, Section 4.5, Figure 3, Tables 2-5]).

Claim 43/21 is also rejected in view of the predictive engine of the system of claim 21 for the same reasons as set forth for claim 20/2.

Claims 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kedzie, in view of Chandrasekar, in view of Soon-Shiong et al. (“US20150269321, published 24 September 2015), hereinafter referred to as Soon-Shiong.

In regards to claim 27, the rejection of claim 21 is incorporated, and Kedzie and Chandrasekar do not further teach further comprising: a data interface configured to acquire digital content, convert the digital content into a predetermined structure, and store the converted digital content in the content database as an item in the plurality of structured content items.  Although Kedzie and Chandrasekar eachvteaches the extraction of pertinent features (including semantic features), neither explicitly teaches a conversion process.
However, Soon-Shiong, in the analogous environment of aggregating and organizing collected information, teaches further comprising: a data interface configured to acquire digital content, convert the digital content into a predetermined structure, and store the converted digital content in the content database as an item in the plurality of structured content items. ([Abstract,  Figure 1, Figure 8]   A method for facilitating a personal health operating system (PHOS) is provided in one example embodiment and includes extracting data into a mobile device that includes a portable health virtual machine executing the PHOS using a processor couples to a memory element, generating an N-gram dataset comprising data indicative and predictive of fitness of an individual, generating, in the PHOS, an N-gram from the N-gram dataset from the data according to a data structure indicative and predictive of fitness of an individual, the fitness including a numerical index representing a composite effect of various health conditions of the individual including inter dependencies of the health conditions, generating an N-gram based on the N-gram dataset and calculating the individuals fitness using the N-gram., PHOS 11 is configured to interface with the mobile operating system of mobile device 12 to enable appropriate use of memory element 24, processor 25 and various mobile device settings 36, among other functions.,  wherein a data interface, such as on a mobile device, acquires digital data (from cloud and sensors) and converts that data into an N-gram data structure (predetermined data structure), storing it in memory (content database) for use in analyzing the health information of individuals (association/linkage of data to fitness determinations over time).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Soon-Shiong to have used acquire information through a data interface and convert it into a predetermined structure for storing it among other structured content items. The modification would have been obvious because one of ordinary skill would have been motivated to perform this data aggregation and conversion to more efficiently and quickly perform analyses of interest on the data, particularly those that may be indicative of event-related changes in the conditions monitored by the structured data set (Soon-Shiong, [0059, 0092]).

In regards to claim 28, the rejection of claim 27 is incorporated, and Kedzie and Chandrasekar do not further teach wherein the data interface includes an N-gram dataset interface configured to receive an N-gram dataset indicative and predictive of fitness of an individual, the fitness including a numerical index representing a composite effect of various health conditions of the individual including interdependencies of the health conditions, the N-gram dataset interface configured to convert the N-gram dataset into at least one structured content items. 
However, Soon-Shiong, in the analogous environment of aggregating and organizing collected information, teaches wherein the data interface includes an N-gram dataset interface configured to receive an N-gram dataset indicative and predictive of fitness of an individual, the fitness including a numerical index representing a composite effect of various health conditions of the individual including interdependencies of the health conditions, the N-gram dataset interface configured to convert the N-gram dataset into at least one structured content items. ([Abstract, 0055,  Figure 1, Figure 8]   A method for facilitating a personal health operating system (PHOS) is provided in one example embodiment and includes extracting data into a mobile device that includes a portable health virtual machine executing the PHOS using a processor couples to a memory element, generating an N-gram dataset comprising data indicative and predictive of fitness of an individual, generating, in the PHOS, an N-gram from the N-gram dataset from the data according to a data structure indicative and predictive of fitness of an individual, the fitness including a numerical index representing a composite effect of various health conditions of the individual including inter dependencies of the health conditions, generating an N-gram based on the N-gram dataset and calculating the individuals fitness using the N-gram., In various embodiments, PHOS 11 is configured to interface with the mobile operating system of mobile device 12 to enable appropriate use of memory element 24, processor 25 and various mobile device settings 36, among other functions., wherein an N-gram data interface, such as on a mobile device, acquires N-gram data structure, storing it in memory (content database) for use in analyzing the health information of individuals (association/linkage of data to fitness determinations over time) such that the N-gram dataset is indicative and predictive of fitness, including a numerical index representing a composite effect and inter-dependencies of health conditions.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie and Chandrasekar to incorporate the teachings of Soon-Shiong to have used acquire and store as structured content information through an N-gram data interface that is indicative and predictive of fitness of an individual, the fitness including a numerical index representing a composite effect of various health conditions of the individual including interdependencies of the health conditions, the N-gram dataset interface configured to convert the N-gram dataset into at least one structured content items. The modification would have been obvious because one of ordinary skill would have been motivated to perform this data aggregation and conversion to more efficiently and quickly perform analyses of interest on the data, particularly those that may be indicative or predictive of event-related changes in the conditions monitored by the structured data set (Soon-Shiong, [0059, 0092]).

In regards to claim 30, the rejection of claim 27 is incorporated, and Kedzie further teaches  the data interface further comprising an event computing system including at least one data processor configured to receive attribute data associated with an entity and generate the event data including the sets of event attributes.  ([p. 1612, Section 4], Along with the metadata, NIST assessors constructed a set of ground truth nuggets for each event. Nuggets are brief and important text snippets that represent sub-events that should be conveyed by an ideal update summary. In order to accomplish this, for each event, assessors were provided with the revision history of the Wikipedia page associated with the event., wherein the sets of event attributes (nuggets) are generated from the assessor-based extraction of the event information received in the form of Wikipedia page (attribute data associated with an entity) revisions over time). As noted above, “event engine” is being interpreted under 112(f) as a generic placeholder modified by function. Also, as previously noted neither the claims nor the specification provide sufficient structure to determine the metes and bounds of how the “event engine” performs the recited functions; consequently “event engine” is being interpreted as any technique (entirely compute-based or otherwise) which may perform the “receive” and “generate” operations.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie to incorporate the teachings of Chandrasekar and Soon-Shiong for the same reasons as pointed out for claim 27.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kedzie in view of Chandrasekar, in view of Soon-Shiong, and in further view of Martis et al. (US783759, 23 March 2010), hereinafter referred to as Martis.

In regards to claim 29, the rejection of claim 27 is incorporated, and Kedzie,  Chandrasekar, and Soon-Shiong do not further teach wherein the data interface includes a health object identifier interface configured to receive a health object identifier including a patient 39Attorney Docket No. 054692-636001US identifier portion and an object identifier portion, the patient identifier portion derived at least in part from biometric data associated with a patient.
However, Martis, in the analogous environment of aggregating and organizing collected health information, teaches wherein the data interface includes a health object identifier interface configured to receive a health object identifier including a patient 39Attorney Docket No. 054692-636001US identifier portion and an object identifier portion, the patient identifier portion derived at least in part from biometric data associated with a patient. ([Col. 3, Lines 23-39],   Additionally second sensor 16 can display a randomly generated identifier (illustratively generated by portable processor 12), displayed by LED or LCD 36, shown in FIG. 1. Such an identifier displayed by LCD 36 can be photographed by a camera (not shown, but could be incorporated with portable processor 12) to further validate the identity of the patient. One method of use would be to photograph the patient and the LCD36 together, similar to the view shown in FIG. 1, so as to identify the patient by physical and biometric characteristics. This LCD identifier, and the profile of the patient, will also be intermingled with the patient test results for comparison purposes with the visual display in the photograph. These safeguards allow for unique identification of the appropriate patient. Combined with the biometric and heart rate information from the other components of this system, it becomes virtually impossible for any person or group to Submit incorrect results for a patient., wherein medical data (test data) is collected and stored in a data repository that includes medical events (object identifier portion that characterizes the test or medical procedure/event)  and biometric information uniquely associated with that patient used to identify that patient (patient identifier portion).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kedzie, Chandrasekar, and Soon-Shiong to incorporate the teachings of Martis to have implemented a data interface that includes information indicative of an object identifier and patient identifier. The modification would have been obvious because one of ordinary skill would have been motivated to perform this data aggregation and conversion to more efficiently and quickly perform analyses of interest on the data, particularly those that may be indicative or predictive of event-related changes in the conditions monitored by the structured data set (Martis, [Col. 2, Lines 6-24, Col. 3, Lines 23-39]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alonso et al. (“Using crowdsourcing for TREC relevance assessment”, Information Processing and Management 48, 2012) teach the use of crowdsourcing for information relevance metric evaluation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122